Citation Nr: 0814445	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hyperthyroidism.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disability.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.  

7.  Entitlement to a disability rating higher than 10 percent 
for service-connected residuals of a right elbow injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for hearing 
loss and determined that new and material evidence had not 
been submitted to reopen claims for service connection for a 
sinus disability, headaches, a right ankle disability, and a 
right arm disability.  In that decision, the RO also 
continued a 10 percent disability rating for service-
connected residuals of a right elbow injury.  

This matter also comes before the Board from a February 2004 
rating decision which denied entitlement to service 
connection for hyperthyroidism.  

This appeal was previously before the Board in June 2006, at 
which time the Board denied entitlement to the benefits 
sought on appeal.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  The 
record contains a Joint Motion for Remand, dated in December 
2007, wherein the veteran's attorneys and the VA General 
Counsel agreed to remand the veteran's claim.  In January 
2008, a CAVC order was issued, remanding the veteran's claim 
for readjudication.  




The issues of entitlement to service connection for bilateral 
hearing loss, a sinus disability, headaches, a right ankle 
disability, and a right knee disability are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.

FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has hyperthyroidism that is due to any incident or event in 
military service.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's disability associated with 
service-connected residuals of a right elbow injury is 
characterized by tenderness over the olecranon process of the 
ulna, normal extension to zero degrees, flexion limited to no 
more than 125 degrees, supination limited to no more than 80 
degrees, and pronation limited to no more than 70 degrees.  
The veteran has a round scar on the extensor surface on his 
right elbow which does not produce any symptomatology.  
Additional functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.


CONCLUSIONS OF LAW

1.  Hyperthyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

2.  The schedular criteria for a rating higher than 10 
percent for service-connected residuals of a right elbow 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5207 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to the initial decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in April and September 2003 
that fully addressed all four notice elements and were sent 
prior to the initial RO decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate his claims for service connection and an 
increased rating and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also 
advised that he should send information describing any 
additional evidence or the evidence itself, which effectively 
informed him that he should provide any evidence in his 
possession that pertain to his claims.  

With respect to the additional notice requirements specific 
to the veteran's claims to reopen, any issue with regard to 
the timing or content of the VCAA notice provided to the 
veteran is moot or represents harmless error, given the 
favorable decision to reopen his claims for service 
connection herein.  See Kent, supra.  

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra, nor has the RO provided the 
veteran with adequate notice which complies with the Court's 
decision in Dingess v. Nicholson.  We find, however, that the 
notice errors did not affect the essential fairness of the 
adjudication, because the April and September 2003 letters, 
together with the substantial development of the veteran's 
claims before and after providing notice, rendered the notice 
errors non-prejudicial.  In this regard, the Board notes 
that, while the 2003 letters did not specifically conform to 
the requirements provided in Vazquez-Flores or Dingess, 
supra, the veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disability had increased in severity.  

Subsequently, SOCs dated in May and July 2004, as well as an 
August 2004 SSOC, notified the veteran of the evidence that 
had been received in support of his claims and provided him 
with yet an additional 60 days to submit more evidence.  The 
SOCs of the case also discussed the evidence included in the 
record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected right elbow disability, and provided the reasons 
why his claim was being denied.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice errors non-prejudicial.  See Vazquez-
Flores, supra, at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claims.  The RO has 
obtained VA outpatient treatment records dated from December 
2002 to February 2004.  The veteran has submitted private 
medical records in support of his claims and was afforded VA 
examinations in April 2003 and February 2004.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The veteran's 
claimed hyperthyroidism is not one of those diseases subject 
to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
because he has been diagnosed with hyperthyroidism, 
manifested by symptoms which he first experienced during 
service.  Specifically, he has stated that, during service, 
he suffered from unusually smooth skin, unexplained large 
appetite, unexplained hand trembles, unexplained heat 
intolerance, unnatural sweating, fatigue, and an inability to 
sleep.  He states that, although he did not know he had a 
thyroid problem during service, his physicians have told him 
that he has had thyroid problems for years.  

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to a thyroid 
disorder.  The first time he is shown to have a thyroid 
problem is in May 2003 when he presented to VA for a routine 
physical.  The veteran did not have any specific complaints 
and denied having shortness of breath and weight loss, but he 
was ordered to undergo lab work.  See May 2003 VA outpatient 
treatment record.  Although the results of the initial test 
are not shown in the record, a June 2003 treatment record 
reflects that repeat tests revealed low thyroid-stimulating 
hormone (TSH) and free T4 at 2.29.  The veteran was, thus, 
found to be hyperthyroid, although the examining physician 
noted he did not have any symptoms of hyperthyroidism except 
for mild heat intolerance.  The veteran was advised to begin 
taking medication until his subsequent appointment with the 
endocrine clinic.  See June 2003 VA outpatient treatment 
record.  

The veteran subsequently sought treatment from a private 
physician, Y.D.C., M.D., who noted the veteran's complaints 
of sweating, occasional hand shaking, history of abnormal 
EKGs in service, occasional shortness of breath, and 
unintentional weight loss.  See June 2003 private medical 
record.  After undergoing laboratory work in June and August 
2003, the impression was elevated thyroid uptake consistent 
with Graves's disease and the final diagnosis was 
hyperthyroidism.  

In February 2004, the veteran underwent VA examination to 
determine whether his current diagnosis of hyperthyroidism is 
related to service.  After reviewing the claims file, noting 
his medical history, and examining the veteran, the VA 
examiner continued the veteran's diagnosis of 
hyperthyroidism, noting that the disorder is unlikely the 
result of symptoms during military service, because there was 
no documentation of the veteran complaining of those symptoms 
during service.  

After careful review of the evidence, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for hyperthyroidism.  In making this 
determination, we reiterate that the veteran's SMRs do not 
reflect that he complained of, or sought treatment for, any 
of the symptoms he reports having experienced during service.  
Therefore, the veteran's credibility as to his report of 
those symptoms is at issue.  It is not a pleasant task for 
the Board to discount the veteran's credibility; however, 
after weighing his statements in light of the other evidence 
of record, the Board affords the veteran's report of 
suffering from hyperthyroid symptoms during service lessened 
probative value.  In this regard, not only is the record 
negative for any contemporaneous medical evidence showing 
complaints or treatment for the reported symptoms, but the 
evidence shows that, throughout his active military service, 
the veteran denied having many of the symptoms, including 
shortness of breath, gain or loss of weight, or any nervous 
trouble of any sort, including at his November 1993 
separation examination.  

The Board does note the SMRs show that, in April 1992, the 
veteran complained of occasional episodes of shortness of 
breath along with a number of other respiratory and cold 
symptoms.  However, his complaints were attributed to hiatal 
hernia and an upper respiratory infection.  The SMRs also 
show the veteran had abnormal EKGs and decreased visual 
acuity during service.  However, there is no indication in 
the SMRs or post-service medical evidence that these abnormal 
clinical findings were indicative of or a precursor for 
hyperthyroidism that was diagnosed many years after service.  

In affording the veteran's report of in-service 
symptomatology lessened probative value, the Board also notes 
that his report of symptoms is inconsistent.  For example, 
the evidence shows that, after the veteran was diagnosed with 
hyperthyroidism, the VA physician noted that he did not have 
any symptoms of hyperthyroidism except for mild heat 
intolerance.  See June 2003 VA outpatient treatment record.  
However, when he sought treatment from Dr. Y.D.C., he 
reported suffering from several symptoms, including heat 
intolerance, occasional hand shaking, and unintentional 
weight loss.  

The Board notes the veteran is competent to testify as to the 
symptoms he suffered during service; however, given the 
inconsistency in reporting his symptoms and the lack of 
corroborating medical evidence showing complaints or 
treatment for his symptoms during service, the Board finds 
the veteran's report of in-service symptoms, and all lay 
statements submitted which purport to establish that he 
suffered from these symptoms during service, to be of 
lessened probative value.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the physician who conducted the February 2004 VA 
examination.  As noted, the VA physician examined the veteran 
and reviewed the claims file prior to rendering his opinion 
that the veteran's hyperthyroidism is less likely the result 
of symptoms during military service.  In addition, the VA 
examiner also provided a complete rationale for his opinion 
as he stated there was no documentation of the veteran 
complaining of those symptoms during service.  

In support of his claim, the veteran points to a June 2004 
written statement from Dr. YDC, which states that, when the 
veteran came in for his initial exam, he reported that the 
things he was describing had been happening for years, and 
although he was not certain if the symptoms were abnormal, 
his condition was worsening.  Dr. YDC stated that most 
patients experience the signs and symptoms of hyperthyroidism 
for years and have no idea it is related to a thyroid 
condition.  Dr. YDC further stated that he feels the 
veteran's condition has existed for many years but was never 
identified.  

The Board has carefully considered Dr. YDC's statement and 
finds it is too general and inconclusive to provide an 
adequate nexus between the veteran's hyperthyroidism and 
service.  In this regard, the Board again notes that Dr. YDC 
stated the veteran suffered from symptoms "for years" and 
that his condition existed "for many years."  However, the 
Board finds Dr. YDC's reference to "years" too general to 
establish that the veteran suffered from hyperthyroidism or 
any of its symptoms during service, especially considering 
that more than nine years passed between the time the veteran 
was separated from service and is first shown to complain of 
symptoms associated with hyperthyroidism.  In making this 
determination, the Board is not discounting Dr. YDC's 
statement that most patients experience the signs and 
symptoms of hyperthyroidism for years and have no idea it is 
related to a thyroid condition.  In this regard, the veteran 
also submitted articles which state that a large portion of 
the U.S. population unknowingly have laboratory evidence of 
hyperthyroidism.  However, this evidence does not provide the 
etiologic foundation needed to establish that this particular 
veteran suffered from symptoms in service that led to the 
development of his hyperthyroidism, which was undiagnosed for 
years.  Therefore, for the foregoing reasons, the Board 
ascribes lessened probative value to Dr. YDC's August 2004 
statement.  

The veteran may sincerely believe that his hyperthyroidism is 
related to service and we appreciate the veteran's attempt to 
support his claim with Dr. YDC's August 2004 opinion.  
However, because Dr. YDC's opinion is afforded lessened 
probative value, there is no competent and probative medical 
opinion of record which establishes that the veteran's 
hyperthyroidism is related to his military service.  The only 
other evidence that suggests an etiologic relationship 
between the veteran's hyperthyroidism and service is the 
veteran's own statements.  However, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
recognizes that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2006).  However, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence, and, as noted, there is no 
such competent and probative evidence of record.  

In summary, the Board finds that the preponderance of the 
evidence is against the grant of service connection for 
hyperthyroidism.  The most probative evidence of record 
reflects that it is unlikely that the veteran's 
hyperthyroidism is related to service and there is no 
competent and probative medical evidence of record which 
contradicts this finding.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt is not for application.  See Gilbert, supra.  

B.  New and Material Evidence Claims

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In a rating decision dated December 1994, the RO, in 
pertinent part, denied entitlement to service connection for 
a sinus disability, headaches, a right ankle disability, and 
a right knee disability.  In denying the veteran's claims, 
the RO noted that, while the SMRs showed he received 
treatment for his claimed disabilities in service, the 
disabilities were temporary as they resolved with treatment 
and without any permanent residual disability at separation.  
The RO essentially found there was no evidence that the 
veteran incurred chronic disabilities during service.  The 
record reflects the veteran was notified of this decision in 
December 1994 and did not submit a notice of disagreement as 
to the issues on appeal.  Therefore, the December 1994 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2007).  

Since the December 1994 decision, the evidence received into 
the record includes statements from the veteran and his wife 
which state that the veteran suffered from sinuses, 
headaches, a right ankle disability, and a right knee 
disability during service and has continued to suffer from 
these problems since service.  The new evidence also consists 
of a February 2004 VA examination and VA outpatient treatment 
records, dated from December 2002 to February 2004, which 
show the veteran has been diagnosed with probable allergic 
rhinitis, occasional frontal headaches, remote ankle sprain, 
and possible medial meniscus tear in the right knee.  

At the time of the last final decision, there was no evidence 
which showed the veteran's in-service complaints and 
treatment resulted in a chronic disability.  Since the 
December 1994 rating decision, the veteran has submitted lay 
evidence which states that he has continued to suffer from 
sinus problems, headaches, and right ankle and knee problems 
since service, as well as medical evidence showing a current 
diagnosis related to his claimed disabilities.  In 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the veteran's claims.  
Accordingly, the claims for entitlement to service connection 
for a sinus disability, headaches, a right ankle disability, 
and a right knee disability may be reopened.  See 38 U.S.C.A. 
§ 5108.  However, as noted, the reopened claims are remanded, 
for reasons discussed below.  

C.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for residuals of a right 
elbow injury was established in April 1997, and the RO 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, effective December 30, 1996.  
At that time, the RO considered a March 1997 VA examination 
report which showed the veteran had full range of motion and 
well developed musculature in his right elbow, with two scars 
over the olecranon and tenderness over the olecranon where 
the triceps insert.  Based on these findings, the RO 
determined that a 10 percent rating was warranted for a 
painful and tender scar.  

In March 2003, the veteran requested that his disability 
rating be re-evaluated.  Subsequently, the RO issued a rating 
decision in July 2003, wherein it continued the veteran's 10 
percent rating assigned but changed the disability rating 
under which the veteran's disability is rated to DC 5299-
5207.  The veteran's specific disability is not listed on the 
Rating Schedule, and the RO assigned DC 5299-5207 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is DC 5207, which provides 
the rating criteria for limitation of extension of the 
forearm.  It is not clear why the RO changed the diagnostic 
code under which the veteran's service-connected right elbow 
is rated; however, the Board will evaluate the veteran's 
disability under all potentially applicable diagnostic codes, 
including DCs 5207 and 7804, to determine whether a rating 
higher than 10 percent can be assigned.  The Board notes the 
veteran is right-handed and is disabled in the right, major 
extremity.  

Under DC 5207, a 10 percent rating is warranted where 
extension of the major forearm is limited to 45 and 60 
degrees; a 20 percent rating is warranted where extension is 
limited to 90 degrees; a 30 percent evaluation is warranted 
where extension is limited to 70 degrees; a 40 percent 
evaluation is warranted where extension is limited to 55 
degrees; and a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Under DC 5206, a noncompensable (zero percent) rating is 
warranted where flexion of the major forearm is limited to 
110 degrees; a 10 percent rating is warranted where flexion 
is limited to 100 degrees; a 20 percent rating is warranted 
where flexion is limited to 70 and 90 degrees; a 30 percent 
rating is warranted where flexion is limited to 55 degrees; 
and a 40 percent rating is warranted where flexion is limited 
to 45 degrees.  Under DC 5208, a 20 percent rating is 
warranted where flexion of the major forearm is limited to 
100 degrees and extension is limited to 45 degrees.  Normal 
elbow extension and flexion is from 0 to 145 degrees.  38 
C.F.R. § 4.71, Plate I (2007).

In evaluating the veteran's claim, the Board notes that his 
current symptoms do not assist him in obtaining a higher, or 
even compensable, disability rating under DCs 5207, 5206, or 
5208.  In fact, the evidence shows that at no time during the 
appeal period has the veteran had limitation of flexion or 
extension which warrants a higher or compensable disability 
rating.  In this regard, the evidence of record shows that, 
at the April 2003 and February 2004 VA examinations, the 
veteran demonstrated zero degrees of extension and 125 
degrees of flexion, which are noncompensable under DCs 5207 
and 5206, respectively.  In addition, a December 2002 VA 
outpatient treatment record reflects that the veteran had 
full range of motion in his right elbow.  There is no other 
medical evidence of record which shows the veteran has 
limitation of flexion or extension which warrants a 
compensable disability rating.  Therefore, the Board finds 
that DCs 5206, 5207, and 5208 do not assist the veteran in 
obtaining a disability rating higher than 10 percent.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his right elbow 
disability under all other potentially applicable diagnostic 
codes.  However, he has never demonstrated or been diagnosed 
with ankylosis of the elbow, impairment of the flail joint, 
nonunion of the radius and ulna, or impairment of the ulna.  
Therefore, 38 C.F.R. § 4.71a, DCs 5205, 5209 to 5212 are not 
for application.  

The Board has also considered DC 5213, which provides the 
criteria for impairment of supination and pronation.  Under 
that code, a 10 percent rating is warranted where the major 
forearm is limited in supination to 30 degrees or less.  A 20 
percent rating is warranted where there is limitation of 
pronation manifested by motion lost beyond the last quarter 
of arc and the hand does not approach full pronation, or 
where there is loss of bone fusion manifested by the hand 
being fixed near the middle of the arc or moderate pronation.  
A 30 percent rating is warranted where there is limitation of 
pronation manifested by motion lost beyond middle of the arc, 
or where there is loss of bone fusion manifested by the hand 
fixed in full pronation.  A 40 percent rating is warranted 
where there is loss of bone fusion with the hand fixed in 
supination or hyperpronation.  

At the April 2003 VA examination, the veteran demonstrated 
supination to 80 degrees and pronation to 70 degrees but, at 
the February 2004 VA examination, he demonstrated normal 
supination and pronation.  There is no other medical evidence 
of record which shows the veteran has limitation of pronation 
or loss of bone fusion as contemplated in DC 5213 or had any 
symptoms that more nearly approximate the level of disability 
to warrant a rating higher than 10 percent under that code.  
Therefore, DC 5213 is not for application in this case.  

The Board has also considered whether an increased rating is 
warranted for any scars associated with the veteran's 
service-connected right elbow disability.  In this regard, 
the evidence shows that he has a round scar over the extensor 
surface of his right elbow.  See April 2003 VA examination 
report.  The evidence does not contain any objective evidence 
regarding the veteran's right elbow scar and the veteran has 
not complained of any symptomatology associated with the 
scar.  In this regard, the Board finds it probative that, 
when the veteran was asked how his right elbow was bothering 
him at the April 2003 and February 2004 VA examinations, he 
complained of pain in his right elbow, especially with 
movement, but did not mention any pain or other 
symptomatology associated with the scar.  Therefore, the 
preponderance of the evidence is against a finding that he 
has any symptomatology associated with the scar on his right 
elbow that warrants a disability rating higher than 10 
percent and, thus, DCs 7801 to 7805 are not for application 
in this case.  

The Board again notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, supra, require us to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, supra.  However, under Spurgeon 
v. Brown, supra, the Board is not required to assign a 
separate rating for pain.  

Although the objective evidence of record does not reflect 
that the veteran complained of pain while demonstrating range 
of motion at the April 2003 and February 2004 VA 
examinations, he has stated that pain and fatigue create an 
additional functional limitation in his right elbow, as he 
has problems sitting and working at his job for extended 
periods of time due to the pain in his right elbow.  He also 
reported that he has constant pain in his elbow, especially 
with complete flexion of his arm.  See April 2003 and 
February 2004 VA examination reports.  Despite his report of 
constant pain, the examiner who conducted the February 2004 
VA examination stated that he did not believe his joint 
function is further diminished by factors such as pain or 
fatigue.  However, in the December 2007 Joint Motion, the 
veteran's attorneys and the VA General Counsel agreed that 
the opinion rendered by the February 2004 VA examiner was 
inadequate, because it was couched in terms of belief and not 
supported by any clinical evidence.  

Nonetheless, the Board finds no prejudice to the veteran in 
this regard because we find that any additional functional 
limitation due to pain and/or fatigue is contemplated in the 
disability rating currently assigned.  In making this 
determination, the Board finds that, despite the veteran's 
report of constant pain in his right elbow, he has 
demonstrated no more than minimal limitation of right elbow 
motion.  Furthermore, the Board again notes that the symptoms 
throughout the appeal period do not warrant a compensable 
rating based upon limitation of motion of the forearm, 
symptomatology associated with the scar on his right elbow, 
or any other symptoms experienced as a result of his service-
connected right elbow disability.  In this context, the Board 
notes that the preponderance of the evidence shows the 
veteran's service-connected disability is primarily 
manifested by tenderness or pain over the olecranon process 
of the ulna.  However, as noted, a separate rating for pain 
is not required.  See Spurgeon, supra.  Therefore, the Board 
finds that any additional functional limitation due to pain 
and/or fatigue is contemplated in the 10 percent rating 
currently assigned and thus, an increased rating is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case under Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the veteran filed his claim for an increased 
rating, in March 2003, has his right elbow disability been 
more disabling than as currently rated under this decision.  
Indeed, the objective findings and the veteran's complaints 
of pain and functional impairment have been relatively 
consistent throughout the appeal period.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of a 
rating higher than 10 percent for service-connected residuals 
of a right elbow disability and the evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hyperthyroidism is 
denied.  

New and material evidence having been submitted, the claim 
for service connection for a sinus disability is reopened, 
and the veteran's claim is allowed to this extent only.  

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened, and the 
veteran's claim is allowed to this extent only.  

New and material evidence having been submitted, the claim 
for service connection for a right ankle disability is 
reopened, and the veteran's claim is allowed to this extent 
only.  

New and material evidence having been submitted, the claim 
for service connection for a right knee disability is 
reopened, and the veteran's claim is allowed to this extent 
only.  

Entitlement to a disability rating higher than 10 percent for 
service-connected residuals of a right elbow injury is 
denied.  

REMAND

I.  Bilateral Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In support of his claim, he asserts 
that he was assigned to two high-noise artillery units while 
on active duty and has had hearing problems since he came 
back from Japan in 1992.  

The SMRs contain numerous audiograms, dated from August 1973 
to November 1993, which show the veteran had normal hearing 
throughout service and at separation from service.  In this 
context, the Board notes that the veteran's representative 
has recently argued that the November 1993 audiogram shows 
the veteran had an 85 dB threshold at the 2000 Hz frequency 
in his right ear.  The Board has carefully reviewed the 
November 1993 audiogram and finds that the number reflected 
in the 2000 Hz frequency for the right ear is "05" as 
opposed to "85."  In making this finding, the Board notes 
that the threshold listed in the 500 Hz frequency for the 
left ear is "05" which includes a zero written in a similar 
manner as the zero reflected in 2000 Hz frequency for the 
right ear.  Therefore, we find that the veteran's hearing was 
normal at separation from service and there are no other 
complaints, treatment, or findings associated with hearing 
loss in his SMRs.  The SMRs do show, however, that the 
veteran was issued earplugs in April 1974 and October 1975 
because he was assigned to a high-noise area.  

In support of his claim, the veteran points to an August 2004 
written statement from D.M.C., M.D., Ph.D., which states that 
the veteran was evaluated in July 2004 and found to have 
normal hearing sensitivity with a high frequency drop in his 
right ear and normal to mild noise-induced hearing loss in 
his left ear.  Dr. DMC also stated that the veteran's word 
recognition scores were 92% in his right ear and 96% in his 
left ear.  Dr. DMC noted the veteran's military history, 
including his reports of serving in artillery, infantry, and 
engineering units where he was exposed to various noise 
traumas.  He also noted the veteran reported that he wore 
hearing protection most of the time.  Nonetheless, Dr. DMC 
stated that the veteran's hearing loss is more likely than 
not due to the artillery and explosive noise exposure he 
endured during service.  

Although the veteran has submitted a potential nexus 
statement from his private physician, the Board finds there 
is insufficient medical evidence of record on which to decide 
the claim.  In order to grant service connection, there must 
be medical evidence of a current disability, among other 
things.  See Hickson, supra.  Although Dr. DMC provided a 
diagnosis of hearing loss, he did not report the results of 
the audiogram in decibels for each frequency in order for the 
Board to determine if he has hearing loss as defined by VA 
and the audiogram report depicts the puretone thresholds 
exhibited by the veteran on a graph.  See 38 C.F.R. § 4.85 
(2007); Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board 
may not interpret graphical representations of audiometric 
data).  In addition, the Board notes that the audiogram does 
not indicate whether the Maryland CNC test was used to test 
the veteran's speech discrimination, as required by 38 C.F.R. 
§ 4.85.

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for bilateral hearing loss and there is no medical 
opinion of record which provides a competent opinion as to 
whether he currently has hearing loss as defined by VA that 
is related to his military service.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A; see also McClendon, supra.  In this 
case, the veteran's SMRs show he was assigned to a high noise 
area during service, which required that he be issued 
earplugs, and there is a statement from a medical 
professional which indicates the veteran has hearing loss 
that may be associated with his service.  As a result, the 
Board concludes that the veteran should be afforded a VA 
examination in order to determine the likelihood that he 
currently has hearing loss that is related to service.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.

II.  Sinuses and Headaches 

With respect to the veteran's claims for a sinus disability 
and headaches, the Board notes he was afforded a VA 
examination in February 2004 to determine whether his current 
disabilities are related to service.  After reviewing the 
claims file and evaluating the veteran, the VA examiner 
diagnosed the veteran with probable allergic rhinitis and 
occasional frontal headaches.  However, the examiner opined 
that the veteran's diagnoses are less than likely to be the 
result of symptoms during service, as he was unable to find 
documentation of the veteran complaining of those symptoms 
during service.  

While the February 2004 VA examination report is competent 
medical evidence, the Board finds the rationale provided in 
support of the opinion is inadequate.  Although the examiner 
stated he was unable to find documentation of the veteran 
complaining of these symptoms during service, he noted 
earlier in his report that he found one entry in the SMRs 
which showed the veteran had cold symptoms with a headache in 
April 1992.  The Board also notes that it is not clear 
whether all of the veteran's SMRs were reviewed, as they 
reflect that he complained of headaches in March 1975, June 
1976, April 1984, and April 1992, and was diagnosed with 
sinus headaches in June 1976.  Therefore,  a remand is 
necessary in order to obtain a new medical nexus opinion.

III.  Right Ankle

With respect to the veteran's claim for a right ankle 
disability, the Board notes he was afforded a separate VA 
examination in February 2004 to determine whether he has a 
current right ankle disability that is related to service.  
Although the VA examiner diagnosed the veteran with a remote 
ankle sprain and noted that X-rays suggest old trauma, the 
examiner did not provide an opinion regarding whether his 
disability is related to the veteran's service.  In this 
regard, the Board notes the SMRs show the veteran twisted his 
right ankle in service and was ultimately diagnosed with a 
first degree ankle sprain.  See service medical records dated 
in February and September 1982.  Therefore, a remand is 
necessary in order to obtain a medical nexus opinion.  

IV.  Right Knee

With respect to the veteran's claim for a right knee 
disability, the evidence shows that he has chronic right knee 
pain that has been attributed to degenerative joint disease 
or a medical meniscus tear.  See VA outpatient treatment 
records dated December 2002 and June 2003; July 2004 private 
medical record.  The veteran attributes his current 
disability to his military service and, his SMRs reflect that 
he twisted his right knee in approximately October 1986.  See 
January 1987 Report of Medical Examination.  As noted above, 
he has submitted statements which state that he has suffered 
from right knee pain since service and, thus, indicate an 
association between the veteran's current disability and 
service.  Thus, the Board concludes the veteran should be 
afforded a VA examination in order to determine the 
likelihood that he currently has a right knee disability that 
is related to service.  See 38 C.F.R. § 3.159(c)(4) (2007); 
McClendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.	If feasible, request that the physician 
who conducted the February 2004 nose, 
sinus, larynx, and pharynx examination 
review the entire claims file and 
provide an opinion as to the likelihood 
that the veteran's sinus and/or 
headache disabilities are related to 
service.  

a.	The physician is requested to 
offer an opinion as to whether it 
is more likely than not (i.e., to 
a degree of probability greater 
than 50 percent), at least as 
likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., 
a probability of less than 50 
percent) that any current sinus 
and/or headache disability is 
causally or etiologically related 
to the veteran's active service.  

b.	The claims file must be made 
available to the physician for 
review in conjunction with the 
examination, and the examination 
report should reflect that such 
review is accomplished.  

c.	A rationale must be provided for 
all opinions provided and the 
physician should be requested to 
address the service medical 
records which show the veteran 
complained of headaches and was 
diagnosed with sinus headaches 
during service.  

d.	If it cannot be determined whether 
the veteran currently has a sinus 
and/or headache disability that is 
related to his active service, on 
a medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

2.	Schedule the veteran for a VA 
examination by a qualified medical 
professional to determine whether he 
currently has bilateral hearing loss 
and/or a right knee disability that is 
related to his active military service.  
All necessary special studies or tests 
are to be done and all findings 
described in detail.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.

a.	The examiner is requested to offer 
an opinion as to whether it is 
more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current 
bilateral hearing impairment 
and/or right knee disability is 
causally or etiologically related 
to the veteran's active service.  

b.	If it cannot be determined whether 
the veteran currently has a 
bilateral hearing impairment 
and/or right knee disability that 
is related to his active service, 
on a medical or scientific basis 
and without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran 
should be provided with an SSOC and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


